Appeal from an order of the Supreme Court at Special Term, entered September 10, 1959, in Bronx County, which granted a motion by plaintiff-respondent for an order granting leave to increase the amount prayed for in the complaint from $75,000 to $300,000.
Order appealed from increasing the ad damnum, as amended, affirmed on the law and in the exercise of discretion, without costs to either party. For the purposes of the motion the medical affidavit of plaintiff’s doctor was adequate and a further affidavit by plaintiff would have added nothing. Upon this record it cannot be said that Special Term abused its discretion in granting the motion (Natale v. Great Atlantic <& Pacific Tea Co., 8 A D 2d 781).'